A/

FILED

FEB 23 2015

UNITED STATES DISTRICT COURT 01m: gaggle! & Bankruptcy
FOR THE DISTRICT OF COLUMBIA °’ ° mm “mm”

Trazell I, )
)
Plaintiff, )
) Case: 1:15-cv-00265 (F Deck)
v. ) Assigned To : Unassigned
) Assign. Date : 2/23/2015 I _
Esprinto LLC, et. al., ) Description: Pro Se Gen. CiViI
)
Defendants. )
W

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim Showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 US. 662, 678-79 (2009); Ciralskjy v. CIA, 355
F.3d 661, 668-71 (DC. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a District of Columbia resident, has submitted a “Civil Complaint in Chancery”
against a business in the District of Columbia. Plaintiff seeks $45,000.50 in monetary damages.
In the one-page complaint, plaintiff states that the business violated “plaintiff’ 5 religious rights”
and that the defendant—owner did not rebut a claim notice allegedly mailed in June 2013 about
“the discriminatory practices by [the business’s] agent . . . toward the plaintiff abrogating his
aboriginal rights.”

Plaintiff invokes 42 U.S.C. § 1983, but that statute authorizes a private cause of action
against individuals who Violate constitutional rights while acting under the authority of a state or
the District of Columbia. Nothing in the sparsely worded complaint suggests that the named
private defendants are subject to liability under § 1983. Regardless, plaintiff has not stated any
facts to support his legal conclusions and, thus, has not provided adequate notice of a claim. See
Iqbal, 556 US. at 678 (A complaint “that offers labels and conclusions . . . [or] naked assertions
devoid of further factual enhancement” does not sufﬁce to satisfy Rule 8’s pleading requirement)
(citations, internal quotation marks and alterations omitted). A separate Order of dismissal

accompanies this Memorandum Opinion.

    

tates District Judge
Date: February M7 ,2015